The opinion of the Court was delivered, September 22, by
Lewis, J.
The rule of Court requires that when the error assigned is to the admission or exception of evidence, the specification must quote the full substance of the bill of exceptions, or copy the bill in immediate connection with the specification. Any assignment not in accordance with this rule, will be held the same as "none.”
The specification of error in this ease, relates to the admission of Thomas Norris as a witness; but neither “ the bill of exception” nor “the full substance of it,” is stated “in immediate connection with the specification.” Indeed, neither of these important particulars is to be found in any part of the paper-book. The error assigned is therefore not sustained. It must, in accordance with the rule, be “held the same as none.”
Judgment affirmed.